IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: FORTIETH STATEWIDE                     : No. 101 WM 2018
 INVESTIGATING GRAND JURY                      :
                                               :
                                               :
 PETITION OF: R.T.                             :


                                        ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2018, in consideration of the Petition for

Review, the temporary redaction of Petitioner’s name and other identifying information

from Report 1 of the Fortieth Statewide Investigating Grand Jury is made permanent. See

In re Fortieth Statewide Investigating Grand Jury, 190 A.3d 560 (Pa. 2018); In re Fortieth

Statewide Investigating Grand Jury, 2018 WL _________ (Pa. Dec. 3, 2018).

      The Motion for Leave to File a Reply to Attorney General’s Answer is GRANTED.

The Motion to Unseal and the Application to Lift Stay are DENIED. The Application for

Stay is DISMISSED AS MOOT.

      Jurisdiction is relinquished.

      The instant order is unsealed.